DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 04/07/2022. Claims 1-5, and 7-9 have been amended and claims 10-14 have been newly added. No claims have been cancelled.  Accordingly, claims 1-14 are pending.
	
Response to Arguments
Applicant’s arguments, see page 6 filed 04/07/2022, with respect to claims 1-7 for invoking 35 U.S.C. 112(f) wherein the claim is indefinite and is rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-7 for invoking 35 U.S.C. 112(f) has been withdrawn. 
Regarding the 35 U.S.C. 112(b) with respect to the “electric power supplied to the electrical device”, the “service other than functions of the vehicle”, and the “generation plan” as recited in the 35 U.S.C. 112(b) rejection below, the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  The 35 U.S.C. 112(b) rejection remains.
Applicant’s arguments, see page 6, filed 04/07/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-9 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 04/07/2022, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Oba Satoru JP2013027234A in view of Hong Se Hoon KR20200007177A.
				
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 6-7 recite “create a travel plan in which electric power supplied to the electrical device” while line 4 recites “a demand for electric power of the electrical device”. It is not clear to the examiner if the electric power that is supplied to the electrical device in lines 6-7 refer to the same electric power as recited in line 4. The examiner recommends changing lines 6-7 to “in which the electric power of the electrical device”. The same rational applies to claims 8-9. Appropriate correction is required.  
Claim 1 recites “used for a service other than functions of the vehicle”. It is unclear to the examiner what comprises “functions of the vehicle”. Does “functions of the vehicle” include traveling functions such as accelerating, braking, and turning, or does it further include functions such as heating, air conditioning, entertainment systems, etc... As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. Therefore, the examiner will interpret “functions of the vehicle” as traveling functions, such as accelerating, braking, and turning. The same rational applies to claims 8 and 9. Appropriate correction is required.
With regards to claim 7, it is unclear to the examiner what comprises a “generation plan”. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “generation plan”, as a plan for charging purposes (e.g. a plan for charging a vehicle battery). Appropriate correction is required.
With regards to claim 12, it is unclear to the examiner if the vehicle is an electric vehicle (i.e. uses electric power for propulsion) or a hydrogen vehicle (i.e. uses hydrogen fuel for motive power). Claim 12 recites “in which the electric power supplied to the vehicle is secured”, “a demand for electric power”, “a demand for water”, “the water generation rate due to hydrogen consumption”, and “the full capacity and a storage amount of water in a tank of the vehicle”. It is unclear to the examiner if the vehicle is an electric vehicle or a hydrogen vehicle. As currently presented, the claim fails to clearly recite the metes and bounds of the claim, which renders the claim indefinite. The examiner recommends using language such that it is clear that an electrical device is mounted on a hydrogen based vehicle, since it is not clear if the electrical device is mounted on a hydrogen or an electric vehicle. Appropriate correction is required. 
	Claims 2-7, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1 and 9 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oba Satoru JP2013027234A (henceforth Satoru) in view of Hong Se Hoon KR20200007177A (henceforth Hoon)

Regarding claim 1,
Satoru discloses:
A plan creation apparatus comprising: a processor and a memory coupled to the processor, the processor, through execution of instructions stored in the memory, being configured to acquire an operation plan (See Para. 0038, “the amount of power allocated to the operation of the plurality of on-vehicle devices (audio, air conditioner 30, RSE 40)”  for an electrical device mounted on a vehicle and used for a service other than functions of the vehicle (See Para. 0038, Audio, air conditioner, and RSE (i.e. rear seat entertainment) are electrical devices mounted on a vehicle that are used for a service other than functions of the vehicle) and to predict a demand for electric power of the electrical device based on the operation plan; 
(See Para. 0038, “The route is acquired (S11: traveling route acquisition means), and the amount of power stored in the battery 50 is acquired (S12: storage amount acquisition means). Then, the processing unit 11 allocates the electric energy acquired in step S12 to the traveling of the traveling route of the electric vehicle and the operation of the plurality of in-vehicle devices such as the audio, the air conditioner 30, the RSE 40, etc. S13: Power allocation means). In this way, an allocation representing an amount of power representing the amount of power allocated to the traveling of the electric vehicle allocated by the processing unit 11 and the amount of power allocated to the operation of the plurality of on-vehicle devices (audio, air conditioner 30, RSE 40)” An amount of power representing the amount of power allocated to the operation of the plurality of on-vehicle devices represents a demand for electric power of the electrical device for the operation of the electrical device (i.e. an operation plan). 

Further see Para. 0001, “The present invention, in an electric vehicle traveling on a set traveling route, is a power consumption for a vehicle that manages the amount of power necessary for traveling the vehicle based on the storage amount of the battery and the amount of power consumed by the operation of the on-vehicle device.“ The amount of power allocated to the operation of the vehicle devices represents a prediction of a demand for the electric power of the electrical devices such that the amount of power necessary for traveling the vehicle and the amount of power consumed by the operation of the electrical devices are met.)
create a travel plan in which electric power supplied to the electrical device for the service is secured based on the demand for electric power
(See Para. 0039, “In FIG. 4, the display unit 13 displays the amount of electric power (300 KW) stored in the battery 50, the amount of electric power allocated to traveling to the destination (Goal) of the electric vehicle allocated by a predetermined distribution ( AKW), the electric energy allocated to the operation of the air conditioner 30 (BKW), the electric energy allocated to the audio operation (CKW), and the electric energy allocated to the operation of the RSE 40 (DKW) are displayed. In this power allocation adjustment screen, the amount of power stored in the battery 50 is preferentially allocated for traveling to the destination of the electric vehicle from the operations of the air conditioner 30, audio, and RSE 40,” A travel plan is created such that the electric power supplied to the electrical device (i.e. air conditioner, audio, and RSE) is secured based on the electrical device’s demand for electric power (i.e. from the operations of the air conditioner, audio, and RSE). )
and control operation of the vehicle in accordance with the travel plan
(See at least Para. 0045.)
 
Satoru does not specifically state wherein the electrical device is operated by a service operator to provide at least one of a visitation laundry service, bathing service, a food replenishing service, a cooking and food sales service to a customer as a business.
	However, Hoon teaches:
wherein the electrical device is operated by a service operator to provide at least one of a visitation laundry service, bathing service, a food replenishing service, a cooking and food sales service to a customer as a business.
(See Para. 0014, “ As described above, according to the present invention, an electric power can be properly distributed and supplied to a plurality of electric installations in consideration of the driving power required for the remaining driving path in the parking state of the electric truck” and Para. 0023, “ the user inputs an electric facility type and a driving priority and driving environment conditions for each electric facility in each electric facility installed in the electric truck in the electric facility setting unit 132 of the smartphone 130 (S22). ). For example, in the case of a food truck, electrical equipment that requires electric power while parking includes a refrigeration equipment, a freezing equipment, a cooking equipment, a lighting equipment, and the like. “ The electrical device is operated by a service operator to provide a cooking and food sales service to a customer as a business (i.e. a food truck with electrical equipment.)

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoru to incorporate the teachings of Hoon to include “wherein the electrical device is operated by a service operator to provide at least one of a visitation laundry service, bathing service, a food replenishing service, a cooking and food sales service to a customer as a business” since “the electric truck must run with the battery as a driving source after the end of business, there is a problem that the running power of the electric truck becomes insufficient when all the remaining power is discharged in the electric equipment” (Para. 0004, Hoon). Therefore, incorporating the teachings of Hoon would create a more robust system by taking into account the power discharged from the cooking electric equipment such that the electric food truck can have enough battery as a driving source at the end of business.

Examiner's note: since the claim uses the phrase " to provide at least one of a visitation laundry service, bathing service, a food replenishing service, a cooking and food sales service to a customer as a business", only one of the recited alternatives is necessary in the prior art to read on this claim.
	
Regarding claim 2,
Satoru discloses 
wherein the processor, through execution of the instructions stored in the memory, is further configured to: further predict a demand for a resource used for the service based on the operation plan; and create a travel plan in which the resource further supplied for the service is secured based further on the demand for the resource.
(See Para. 0038, “the processing unit 11 allocates the electric energy acquired in step S12 to the traveling of the traveling route of the electric vehicle and the operation of the plurality of in-vehicle devices such as the audio, the air conditioner 30, the RSE 40, etc. S13: Power allocation means). In this way, an allocation representing an amount of power representing the amount of power allocated to the traveling of the electric vehicle allocated by the processing unit 11 and the amount of power allocated to the operation of the plurality of on-vehicle devices (audio, air conditioner 30, RSE 40)” The demand for a resource used for the service is the amount of power allocated for the operation plan of the electrical devices. Since the processing unit allocates the electric energy acquired to the traveling route of the electric vehicle and the operation of the plurality of in-vehicle devices, then the resource further supplies for the service (i.e. the amount of power) is secured based on the demand for the resource.)



Regarding claim 3,
Satoru discloses:
wherein the processor, through execution of the instructions stored in the memory, is further configured to: create a travel plan including a travel route of the vehicle based further on map information.
(See Para. 0007, “a travel route acquisition means for acquiring a travel route to a destination of the electric vehicle” and Para. 0033, “map information”)

Regarding claim 4,
Satoru discloses:
wherein the processor, through execution of the instructions stored in the memory, is further configured to: acquire a travel route of the vehicle and to create a travel plan to travel on the acquired travel route based on map information.
(See Para. 0007, “a travel route acquisition means for acquiring a travel route to a destination of the electric vehicle” and Para. 0033, “map information”)

Regarding claim 8,
Satoru and Hoon discloses the same limitations as recited above in claim 1.

Regarding claim 9,
Satoru and Hoon discloses the same limitations as recited above in claim 1.

Regarding claim 10,
Satoru does not specifically state wherein when the cooking and food sales service is provided, the electrical device includes cooking equipment. 
However, Hoon teaches:
wherein when the cooking and food sales service is provided, the electrical device includes cooking equipment.
(See Para. 0023, the electrical device in the food truck includes cooking equipment.) “The same motivation from claim 1 applies.”

Regarding claim 11,
Claim 11 is automatically rejected as being directed towards non-elected species based on claim construction due to the alternative language of claim 1.

Regarding claim 13,
Satoru discloses:
wherein the electrical device does not provide any vehicle-related functions.
(See Para. 0038, Audio, air conditioner, and RSE (i.e. rear seat entertainment) are electrical devices mounted on a vehicle that are used for a service other than functions of the vehicle)



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru and Hoon in view of Abari et al. US20200133288A1 (henceforth Abari)

Regarding claim 5,
Satoru and Hoon discloses the limitations as recited above in claims 1 and 4. 
Satoru does not specifically state wherein the processor, through execution of the instructions stored in the memory, is further configured to create a travel plan to travel on a different travel route in a case where the travel plan to travel on the acquired travel route is not able to be created.
However, Abari teaches:
wherein the processor, through execution of the instructions stored in the memory, is further configured to create a travel plan to travel on a different travel route in a case where the travel plan to travel on the acquired travel route is not able to be created.
 (See Para. 0016, “ if a vehicle determines that there is an obstacle on the road ahead of the vehicle based on sensor information, the vehicle may use the information to route the vehicle along a different lane of the road or a different route“. Routing the vehicle to a different route requires an alternate travel plan to be created.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoru to incorporate the teachings of Abari to include creating a travel plan to travel on a different travel route in a case where the travel plan to travel on the acquired travel route is not able to be created in order to avoid or mitigate a situation that is recognized as dangerous or risky (Para. 0013, Abari). This would increase the safety of the passenger that is navigating autonomously to a target destination. 

Regarding claim 14,
Satoru and Hoon discloses the limitations as recited above in claims 1.
Satoru does not specifically state wherein the vehicle is an autonomous vehicle.
However, Abari teaches:
wherein the vehicle is an autonomous vehicle. 
(See at least Para. 0020).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoru to incorporate the teachings of Abari to include wherein the vehicle is an autonomous vehicle in order to create a more robust vehicle system, since self-driving cars can be trained to be safer than human drivers. “Autonomous vehicles may use a LiDAR sensor to obtain depth profiles of the environment, an optical camera to obtain image profiles of the environment in order to help navigate the vehicle around the environment, radar antenna to detect and estimate the shape of objects near the vehicle, and various other sensors on the vehicle to collect information about the vehicle and its surroundings.” (Para. 0003, Abari). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru and Hoon in view of Mineta US20110246019A1

Regarding claim 6,
Satoru and Hoon discloses the limitations as recited above in claims 1 and 3. 
Satoru further discloses:
wherein the map information includes a position of a replenishing station
(See Para. 0024, “a second user interface for guiding information on a charging facility for charging”)

Satoru does not specifically state wherein the map information includes information on an energy consumed or recovered by traveling. 
However, Mineta teaches:
wherein the map information includes information on an energy consumed or recovered by traveling.
(See Fig. 5 and Para. 0076. Fig. 5 shows the state of charge (i.e. level of charge of an electric battery relative to its capacity) of vehicle 200 by traveling along the map.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoru to incorporate the teachings of Mineta to include wherein the map information includes information on an energy consumed in order to make an “energy map” that can provide information about the use or transformation of various types of energy as a vehicle travels on various roadways (Para. 0045, Mineta). Furthermore, “by making energy level measurements at multiple different locations associated with the nodes of various roadway segments, a service provider can determine energy consumption and/or recharging information for multiple roadway segments to be stored in an energy map.” (Para. 0072, Mineta).

Regarding claim 7,
Satoru discloses:
wherein the processor, through execution of the instructions stored in the memory, is further configured to create a travel plan including a replenishing plan at the replenishing station and a generation plan.
(See Para. 0024, “a second user interface for guiding information on a charging facility for charging” (i.e. a replenishing plan at the replenishing station). Further see Para. 0051, “the processing unit 11 searches a charging facility in a range capable of traveling by the amount of electric power (AKW) allocated to traveling to the destination from the traveling route set by the navigation unit 18” The travel plan further includes a generation plan (i.e. a plan wherein the charging facility is in a range capable of traveling by the amount of electric power allocated in order to charge the vehicle.))

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The limitation of claim 12: wherein the processor, through execution of the instructions stored in the memory, is further configured to create the travel plan, including a travel route, a power generation plan, a water generation plan, and a travel method, in which the electric power supplied to the vehicle is secured, and which is further based on the demand for electric power, a demand for water, information on positions of replenishing stations of hydrogen, electric power, and water, the power generation rate and the water generation rate due to hydrogen consumption, the full capacity and the power storage amount of a battery of the vehicle, and the full capacity and a storage amount of water in a tank of the vehicle. (This limitation includes creating the travel plan, including a travel route, a power generation plan, a water generation plan, and a travel method, in which the electric power supplied to the vehicle is secured, and which is further based on the demand for electric power, a demand for water, information on positions of replenishing stations of hydrogen, electric power, and water, the power generation rate and the water generation rate due to hydrogen consumption, the full capacity and the power storage amount of a battery of the vehicle, and the full capacity and a storage amount of water in a tank of the vehicle. This limitation, and in combination with the limitation of independent claim 1 is not anticipated nor made obvious by the prior art on record.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669